Citation Nr: 1509679	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to June 25, 2014, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964, and from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board on his January 2012 Form 9 and a hearing was scheduled for January 2015.  He was notified of the hearing, but he did not report to the hearing.  He has not requested a new hearing.  Thus, the hearing request is considered to be withdrawn.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The claims file includes audiological reports dated in June 2009, September 2011 and April 2012.  The test results are presented in a graphic, rather than numeric form.  While the Board may in some instances be able to interpret such graphic representations, the record is unclear as whether the Maryland CNC speech discrimination test was used during any of these three examinations.  The respective audiologists should be contacted to clarify whether the controlled speech discrimination test (Maryland CNC) was use and to translate the graphic findings in numerical format.  See 38 C.F.R. § 4.85 (2014); Savage v. Shinseki, 24 Vet. App. 259 (2011).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since January 2014 and associate those documents with the Veteran's claims file.

2.  Take appropriate action (including obtaining any releases from the Veteran, if needed) to contact the June 2009, September 2011 and April 2012 audiometric examination reports should be sent back to the respective audiologists for clarification.  The audiologists should clarify if the Maryland CNC speech discrimination test was used during the examination and convert the graphical information into numerical data.  

If the respective audiologists are unable to be reached, request that a VA audiologist review the audiometric testing reports in order to convert the graphical information into numerical data and to ascertain to the extent possible whether Maryland CNC speech discrimination testing was utilized at the time of the June 2009, September 2011 and April 2012 testing.

3.  After completing the above actions, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




